Case 5:21-cv-00104-GKS-PRL Document 16 Filed 07/29/21 Page 1 of 2 PageID 66




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     OCALA DIVISION

KRISTIE NAULT,

       Plaintiff,

v.                                                           Case No: 5:21-cv-104-GKS-PRL

COMMISSIONER OF SOCIAL
SECURITY,

       Defendant.


                                           ORDER

       This case is before the Court on the Commissioner’s unopposed motion to stay the

case for 90 days, or until the Social Security Agency (“SSA”) regains the capacity to produce

the certified transcript of the record necessary for this case. (Doc. 14). Due to the global

COVID-19 crisis, the SSA has transitioned to a maximum telework environment which

prevented it from adhering to its business process for preparing the transcript of the record in

many cases. Additionally, the complaints filed in SSA cases have increased, which has

resulted in a backlog of work, making it difficult for the agency to process the transcripts in a

timely manner. As the Commissioner explains, there has been additional delay and

uncertainty in the process due to transitioning the workload to vendors, but that the agency

is actively working on numerous specific improvements to increase productivity and to

manage the current backlog. The Commissioner notes that the motion is unopposed.

       Accordingly, the Commissioner’s unopposed motion (Doc. 14) is GRANTED to the

extent that the Commissioner shall file an answer and the transcript of the record for this case

on or before October 31, 2021.
Case 5:21-cv-00104-GKS-PRL Document 16 Filed 07/29/21 Page 2 of 2 PageID 67




       DONE and ORDERED in Ocala, Florida on July 29, 2021.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                       -2-
